THE THIRTEENTH COURT OF APPEALS

                                    13-22-00004-CV


                            In the Interest of M.L.H., a child


                                  On Appeal from the
                    347th District Court of Nueces County, Texas
                      Trial Court Cause No. 2015-FAM-1524-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered in

part, and reversed and the cause remanded to the trial court in part. The Court orders

the judgment of the trial court REVERSED AND RENDERED IN PART and REVERSED

AND REMANDED IN PART for further proceedings consistent with its opinion. Costs of

the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

April 7, 2022